 Case 1:20-cv-01190-GLS-DJS Document 13 Filed 11/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
BRUCE INGRAHAM et al.,

                        Plaintiffs,                  1:20-cv-1190
                                                     (GLS/DJS)
                 v.

HARTFORD CONNICEUT
INSURANCE,

                        Defendant.
APPEARANCES:                              OF COUNSEL:

FOR THE PLAINTIFFS:
Bruce Ingraham
Pro Se
P.O. Box 861
2455 Route 8
Apartment 2
Lake Pleasant, NY 12108

Holly Ingraham
Pro Se
P.O. Box 861
2455 Route 8
Apartment 2
Lake Pleasant, NY 12108

Gary L. Sharpe
Senior District Judge


                                      ORDER

     The above-captioned matter comes to this court following an Report-

Recommendation and Order (R&R) by Magistrate Judge Daniel J. Stewart

duly filed October 29, 2020. (Dkt. No. 10.) Following fourteen days from the
  Case 1:20-cv-01190-GLS-DJS Document 13 Filed 11/23/20 Page 2 of 3




service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 10) is

ADOPTED in its entirety; and it is further

      ORDERED that plaintiffs’ complaint (Dkt. No. 1) is DISMISSED without

prejudice and with leave to replead in full compliance with the Report-

Recommendation and Order; and it is further

      ORDERED that plaintiffs may file an amended complaint within thirty

(30) days of the date of this Order; and it is further

      ORDERED that, if plaintiffs file an amended complaint in the time

permitted, the amended complaint will be referred to Magistrate Judge

Stewart for further review; and it is further

      ORDERED that, if plaintiffs fail to file an amended complaint in the time

permitted, the Clerk is directed to enter judgment without further order of the

court; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiffs in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

                                         2
 Case 1:20-cv-01190-GLS-DJS Document 13 Filed 11/23/20 Page 3 of 3




November 23, 2020
Albany, New York




                                    3
